 1   DENNIS J. RHODES (SBN 168417)
     Email: dennis.rhodes@wilsonelser.com
 2   WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
 3   525 Market Street, 17th Floor
     San Francisco, California 94105
 4   Telephone: (415) 433-0990
     Facsimile:     (415) 434-1370
 5
     Attorneys for Defendant
 6   AMERICAN HONDA FINANCE CORPORATION
 7
     CLARK OVRUCHESKY
 8   C.O. LAW, APC
     2404 Broadway
 9   Suite 150
     San Diego, CA 92102
10   619-356-8960
     Email: co@colawcalifornia.com
11
     Attorneys for Plaintiff
12   JANITA LAL
13
                                   UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15

16   JANITA LAL,                                         CASE NO. 2:19-cv-02507-TLN-AC
17                       Plaintiff,
                                                         STIPULATIONAND ORDER TO
18        v.                                             EXTEND TIME TO RESPOND TO
     AMERICAN HONDA FINANCE                              COMPLAINT LR 144, FRCP 6
19   CORPORATION AND EQUIFAX
     INFORMATION SERVICES LLC,
20
                         Defendants.
21

22

23          Plaintiff, Janita Lal (“Plaintiff”), and defendant American Honda Finance Corporation
24   (“AHFC”) (Plaintiff and AHFC referred to hereinafter as “the Parties), through their attorneys of
25   record, hereby stipulate and request an order of this Court to extend the time for AHFC to answer
26   or otherwise respond to Plaintiff’s complaint for good cause as follows:
27          Plaintiff and AHFC are currently working to resolve the matter and are actively engaging
28   in settlement discussions.    To permit the parties time to resolve the matter on their own would


                                              1
          STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT LR 144, FRCP 6
 1   save both litigation and judicial resources.      To date, the parties have exchanged offers and

 2   counteroffers and are hopeful discussions will ultimately be fruitful.     An extension to April 21,

 3   2020, will allow the parties ample time to work toward resolution and if resolution, or alternatively

 4   for AHFC to respond to the Plaintiff’s complaint if the parties are unable to settle their dispute.

 5          Thus, for good cause appearing, the Parties stipulate and request an Order extending the

 6   time for AHFC to answer or otherwise respond to the Complaint to April 21, 2020.

 7

 8   RESPECTFULLY SUBMITTED:

 9
     Dated: April 7, 2020                   WILSON, ELSER, MOSKOWITZ,
10                                           EDELMAN & DICKER LLP
11
                                            By:     /s/ Dennis J. Rhodes
12                                                  Dennis J. Rhodes
                                                    Attorneys for Defendant AMERICAN HONDA
13                                                  FINANCE CORPORATION
14

15   Dated: April 7, 2020                   C.O. LAW, APC
16
                                            By:     /s/ Clark Ovruchesky
17                                                  Clark Ovruchesky
                                                    Attorneys for Plaintiff, JANITA LAL
18

19
                                                    ORDER
20
            Pursuant to the stipulation of the Parties, it is so ordered.
21

22   Dated: April 8, 2020
23

24

25                                                       Troy L. Nunley
                                                         United States District Judge
26

27

28


                                               2
           STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT LR 144, FRCP 6
